DETAILED ACTION
Amended claims 2-9, 11 and 13-20 of U.S. Application No. 17/189,784 filed on 06/13/2022 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-9, 11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 recites a light blocking screen for a window, comprising: a liquid crystal array mounted to the window, wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable; and a controller operatively connected to the liquid crystal array, wherein the controller is configured to selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the window in one or more selected areas without limiting light passage through an entirety of the window, wherein the window includes a plurality of windows of a vehicle, and the liquid crystal array is a plurality of liquid crystal arrays mounted to the plurality of windows of the vehicle, wherein the controller is configured to determine whether a total sun load entering the vehicle through the plurality of windows is above a sun load limit, and wherein the controller is configured to tint at least two of the plurality of liquid crystal arrays when the total sun load is greater than the sun load limit. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Momot (U.S. PGPub No. 2015/0273989) teaches a light blocking screen for a window (Figs 2 and 3, 130; para 0007), comprising: a liquid crystal array (Figs 1 and 3; 70 (72, 74;)) mounted to the window (para 0030 lines 12-13), wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable (para 0030 lines 17-20); and a controller (Figs 1 and 3, 50) operatively connected to the liquid crystal array (para 0029 lines 5-10), wherein the controller is configured to selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the window in one or more selected areas without limiting light passage through an entirety of the window (para 0030 lines 12-20; para 0007 lines 9-14).
However, Momot, does not teach or suggest, the specific limitations of “wherein the window includes a plurality of windows of a vehicle, and the liquid crystal array is a plurality of liquid crystal arrays mounted to the plurality of windows of the vehicle, wherein the controller is configured to determine whether a total sun load entering the vehicle through the plurality of windows is above a sun load limit, and wherein the controller is configured to tint at least two of the plurality of liquid crystal arrays when the total sun load is greater than the sun load limit” nor would it have been obvious to do so in combination. 
Claims 2-5 are also allowable for depending on claim 6. 

Claim 7 recites a light blocking screen for a window, comprising: a liquid crystal array mounted to the window, wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable; and a controller operatively connected to the liquid crystal array, wherein the controller is configured to selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the window in one or more selected areas without limiting light passage through an entirety of the window, wherein the controller is configured to display a grayscale exterior display on a selection of the LC pixels of the liquid crystal array, such that the grayscale exterior display is viewable through the window, such that the grayscale exterior display is viewable from outside of the vehicle window and forms a viewable image or moving images. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 7, Momot (U.S. PGPub No. 2015/0273989) teaches a light blocking screen for a window (Figs 2 and 3, 130; para 0007), comprising: a liquid crystal array (Figs 1 and 3; 70 (72, 74;)) mounted to the window (para 0030 lines 12-13), wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable (para 0030 lines 17-20); and a controller (Figs 1 and 3, 50) operatively connected to the liquid crystal array (para 0029 lines 5-10), wherein the controller is configured to selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the window in one or more selected areas without limiting light passage through an entirety of the window (para 0030 lines 12-20; para 0007 lines 9-14).
However, Momot, does not teach or suggest, the specific limitations of “wherein the controller is configured to display a grayscale exterior display on a selection of the LC pixels of the liquid crystal array, such that the grayscale exterior display is viewable through the window, such that the grayscale exterior display is viewable from outside of the vehicle window and forms a viewable image or moving images” nor would it have been obvious to do so in combination. 
Claims 8 and 9 are also allowable for depending on claim 7. 

Claim 15 recites a light blocking screen for a vehicle window, comprising: a liquid crystal array mounted to the vehicle window, wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable; and a controller operatively connected to the liquid crystal array, wherein the controller is configured to: selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the vehicle window in one or more selected areas without limiting light passage through the entire vehicle window; determine a location of the sun relative to a sensor farm mounted adjacent to the windshield; and determine whether the intensity of sun light cast onto the sensor farm is greater than an overload value, and wherein the controller selectively darkens the set of LC pixels in an area between the sun and the sensor farm when the intensity is greater than the overload value. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 15, Momot (U.S. PGPub No. 2015/0273989) teaches a light blocking screen for a vehicle window (Figs 2 and 3, 130; para 0007), comprising: a liquid crystal array (Figs 1 and 3; 70 (72, 74;)) mounted to the vehicle window (para 0030 lines 12-13), wherein the liquid crystal array has a plurality of liquid crystal (LC) pixels, each of which is selectively darkenable (para 0030 lines 17-20); and a controller (Figs 1 and 3, 50) operatively connected to the liquid crystal array (para 0029 lines 5-10), wherein the controller is configured to selectively darken a set of the LC pixels, such that the darkened set of the LC pixels limits light passage through the vehicle window in one or more selected areas without limiting light passage through an entirety of the vehicle window (para 0030 lines 12-20; para 0007 lines 9-14); determine a location of the sun relative to a sensor farm (Fig 3, 22) mounted adjacent to the windshield (130).
However, Momot, does not teach or suggest, the specific limitations of “wherein the controller is configured to determine whether the intensity of sun light cast onto the sensor farm is greater than an overload value, and wherein the controller selectively darkens the set of LC pixels in an area between the sun and the sensor farm when the intensity is greater than the overload value” nor would it have been obvious to do so in combination. 
Claims 11, 13-14 and 16-20 are also allowable for depending on claim 15.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871 

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871